LILES, Judge.
Altamease Evans appeals from a final judgment in a declaratory decree action filed in the Circuit Court of the Tenth Judicial Circuit in and for Polk County in which the trial judge ruled against her.
Altamease Evans was a teacher in Polk County and was suspended on the grounds of willful neglect of duty and incompetency, under F.S. § 231.36(6), F.S.A.
Her suit for declaratory relief asked that the trial judge declare the appellant to be entitled to have the hearing officer rule on matters of law as to the charges, the sufficiency thereof and all matters touching upon due process of law, and a determination of the laws, rules and regulations under which said charges should be adjudged and such other and further relief as might be just. At the conclusion of the hearing, the judge held, among other things, that Altamease Evans had been
“[Ijnformed with reasonable certainty of the nature and accusation against her and has had reasonable opportunity to defend against attempted proof of such charges, and there is no proof before this Court that would show that the proceedings to date before the defendant Board and before the Hearing Examiner have not been conducted in a fair and impartial manner, free from any suspicion of prejudice, unfairness, fraud or oppression.”
We believe the trial judge committed no error in his ruling on the declaratory judgment and for that reason we affirm.
PIERCE, C. J., and HOBSON, J., concur.